DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-2, 5, 44-56, 58-59, and 61-65 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 07/08/2013, 07/30/2013, 09/20/2013, 04/02/2013, 07/14/2014, 08/04/2014, 08/22/2014, 09/22/2014, 10/26/2015, 09/19/2016, 10/10/2016, 01/10/2017, 05/10/2017, 12/06/2018, 06/27/2019, and 08/15/2019 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Response to Amendment
In the amendment dated 07/08/2021, the following has occurred: Claim 50 has been amended; No claims have been canceled; Claims 64-65 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant’s arguments, see Pg. 7, filed 07/08/2021, with respect to claims 1 and 51 have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 5, 44-56, 58-59, and 61-63 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 44 recites “at least one of the first rotor and the second rotor includes an integrated crank arm, wherein the integrated crank arm is rotatably attached to one of the first end of the first drive link and the first end of the second drive link”. - However, with regards to the elected embodiment, the specification states: 
Inner rotor 304 is fixed to central shaft 340. In this view, central shaft 340 extends through the actuator along an axis oriented perpendicular to the plane of the paper. Crank arm 341 is fixed to central shaft 340. Crank arm 341 is pivotably connected to a second direct drive link 331. Second direct drive link 331 is also pivotably connected to vibration isolation system base 301.” (emphasis added)”.
As such, one having ordinary skill in the art would find that the inventor did not have possession of a first or second rotor that included an integrated crank arm, but of a rotor that is connected to a crank arm via a central shaft. Furthermore, if an intended interpretation of the claim is that each rotor includes an individual crank arm, none of the disclosed embodiments teach two rotors that each have a respective crank arm and as such the inventor did not have possession of such an invention.
Claim 49 is rejected based on its priority.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 49, and 64-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “at least one of the first rotor and the second rotor includes an integrated crank arm, wherein the integrated crank arm is rotatably attached to one of the first end of the first drive link and the first end of the second drive link”. – It is unclear if each rotor has a respective crank arm, or if both are connected to a single crank arm. For purposes of examination, the former interpretation has been used.
Claims 64 and 65 each recite “the first rotor is only attached to the first drive link, and wherein the second rotor is only attached to the second drive link”. – It is unclear how the rotors can only be attached to the respective drive links as they are components in a single electric motor and as such are attached to each other. Furthermore, they are attached to the platform and base via the drive links.
Claim 49 is rejected based on its dependency.

Allowable Subject Matter
Claims 1-2, 5, 45-48, 50-56, 58-59, and 61-63 are allowed.
Claims 44, 49, and 64-65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631   

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631